DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 10/28/2020. Claims 1-37 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed on 2/5/2021 (3) and 3/22/2022 are being considered.

Drawings
The Drawings filed on 10/28/2020 are acceptable for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the same” (line 8) is indefinite because the limitation lacks antecedent basis in the claims.
Claim 1, “the system” (line 5) is indefinite because the limitation lacks antecedent basis in the claim. Does applicant intend for the limitation to refer to the convertible seating and stepstool system? See also claims 17, 33 and 35.
Claim 5, “the need” and “the use” are indefinite because the limitation lacks proper antecedent basis in the claims. See also claim 22.
	Claim 33, the limitation that begins with, “alternatively configuring the system in a stepstool configuration…” is indefinite because the term “alternatively” makes the claim unclear as to whether the limitation following “alternatively” is part of the claimed invention. Does applicant intend for the claim to require configuring the system in a stepstool configuration?
The remainder of the claims are dependent upon directly or indirectly a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 12, 17, 33 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cope (US 5507549).
Claim(s) 1-3, 11-12, 16-20, 27, 31-34 and 36-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dziak et al. (US 20190231087) (‘Dziak’).
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-12, 14, 16-20, 29, 31-34 and 36-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tackaberry et al. (US 20200383490) (‘Tackaberry’).
Claim 1, Cope provides a convertible seating and stepstool system comprising:
a support frame 10;
at least one seat 14 configured for removable attachment to the support frame (col. 2, lines 40-45; Fig. 1); and
a support step assembly 12 affixed to the support frame (Fig. 1);
wherein the system is convertible between a seating configuration with the at least one seat attached to the support frame (col. 4, lines 15-35; Fig. 1), and a stepstool configuration with the at least one seat removed from the support frame (col. 4, lines 15-35; Fig. 3), and wherein the support step assembly is affixed to the support frame at the same location in both the seating configuration and the stepstool configuration (Figs. 1 and 3).
Claim 2, Cope further provides wherein the support frame comprises first and second front legs (16, 18) and first and second back legs (20, 22), a front frame crossbar (24 or 26) permanently affixed between the first and second front legs (Fig. 1), and a lower rear frame crossbar 28 extending between the first and second back legs (Fig. 1).
Claim 3, Cope further provides wherein the support step assembly is affixed to the front frame crossbar (12 is affixed to 24; Fig. 1).
Claim 10, Cope further provides wherein the support step assembly comprises a support platform (34, 68) having a front section 34 and a back section 68, the front section and the back section being pivotally coupled to one another by a hinge 78.
 Claim 12, Cope further provides wherein the support frame comprises a front leg assembly (16, 18), a rear leg assembly (20, 22), and an upper cross-frame support bar (24 or 26) extending transversely at an upper portion of the frame between a first side of the frame and an opposite second side of the frame (Fig. 1).
Claim 17, Cope further provides wherein the system comprises a children's highchair in the seating configuration (Fig. 1).
Claim 33, Cope provides a method of use of a convertible seating and stepstool system, the method comprising:
configuring the system in a first seating configuration (col. 4, lines 15-35; Fig. 1) by positioning a first seat assembly 14 on a frame 10 at a first elevated position above a supporting surface upon which the frame rests (Fig. 1), wherein the frame comprises first and second front legs (16, 18), first and second back legs (20, 22), a front frame crossbar (24 or 26) extending between the first and second front legs (Fig. 1), and a rear frame crossbar 28 extending between the first and second back legs (Fig. 1); and
alternatively configuring the system in a stepstool configuration (col. 4, lines 35-55; Fig. 3) by supporting a support step assembly (34, 68) on the frame at a second elevated position above the supporting surface (Fig. 3), with the support step assembly having a first portion 34 affixed to one of the front frame crossbar and the rear frame crossbar, and the support step assembly having a second portion 68 configured for supporting engagement with the other of the front frame crossbar and the rear frame crossbar (Fig. 3).
Claim 34, Cope further provides removing the first seat assembly from the frame in the stepstool configuration (col. 4, lines 15-55; Fig. 3).
	Claim 1, Dziak provides a convertible seating and stepstool system comprising:
a support frame 102;
at least one seat 104 configured for removable attachment to the support frame ([0019]; Figs. 1A-1D); and
a support step assembly 118 affixed to the support frame (Fig. 2B);
wherein the system is convertible between a seating configuration (Fig. 1A) with the at least one seat attached to the support frame (Fig. 1A), and a stepstool configuration (Fig. 2B) with the at least one seat removed from the support frame (Fig. 2B), and wherein the support step assembly is affixed to the support frame at the same location in both the seating configuration and the stepstool configuration (Figs. 1A and 2B).
Claim 2, Dziak further provides wherein the support frame comprises first and second front legs (108A, 108B) and first and second back legs (106A, 106B), a front frame crossbar 112 permanently affixed between the first and second front legs (Fig. 1A), and a lower rear frame crossbar 116 extending between the first and second back legs (Fig. 1A).
Claim 3, Dziak further provides wherein the support step assembly is affixed to the front frame crossbar (Fig. 1A).
Claim 10, Dziak further provides wherein the support step assembly comprises a support platform (402, 404) having a front section 404 and a back section 402, the front section and the back section being pivotally coupled to one another by a hinge 406.
Claim 11, Dziak further provides wherein the support frame comprises a front leg assembly 108, a rear leg assembly 106, and at least one hub 128 pivotally coupling the front and rear leg assemblies (Fig. 1A).
Claim 12, Dziak further provides wherein the support frame comprises a front leg assembly 108, a rear leg assembly 106, and an upper cross-frame support bar 132 extending transversely at an upper portion of the frame between a first side of the frame and an opposite second side of the frame (Fig. 1A).
Claim 16, Dziak further provides wherein the at least one seat is movably coupled to the support frame to allow selective repositioning of the at least one seat between a first elevational position and a different second elevational position [0023].
Claim 17, Dziak further provides wherein the system comprises a children's highchair in the seating configuration (Fig. 1A).
Claim 18, Dziak further provides wherein the at least one seat further comprises a feeding tray 126.
Claim 19, Dziak provides a convertible seating and stepstool system comprising:
a support frame 102 comprising first and second front legs (108A, 108B), first and second back legs (106A, 106B), a first hub 128 pivotally coupling the first front leg and the first back leg (Fig. 1A), a second hub 130 pivotally coupling the second front leg and the second back leg (Fig. 2A), a front frame crossbar 112 extending between the first and second front legs (Fig. 1A), a rear frame crossbar (110 or 114) extending between the first and second back legs (Fig. 2A), and an upper cross-frame support bar 132 extending between the first hub and the second hub (Fig. 2A);
at least one seat 104 configured for removable attachment to the support frame ([0019]; Fig. 1A); and
a support step assembly 250 having a first portion (404 or alternatively 118; Fig. 2B) affixed to one of the front frame crossbar and the rear frame crossbar (front frame crossbar; Fig. 2B), and a second portion (second portion at 402; Fig. 2B) configured for supporting engagement with the other of the front frame crossbar and the rear frame crossbar (Fig. 2B).  
	Claim 20, Dziak further provides wherein the first portion of the support step assembly is permanently affixed to one of the front frame crossbar and the rear frame crossbar (note that 404 was treated as permanently affixed to the front frame crossbar until removed, as exceedingly broadly claimed; or alternatively note that 118 is permanently affixed to the front frame crossbar; Fig. 2B), and wherein the second portion of the support step assembly is configured for detachable supporting engagement with the other of the front frame crossbar and the rear frame crossbar (rear frame crossbar; Fig. 2B).  
	Claim 27, Dziak further provides wherein the support step assembly further comprises a hinge coupling 406 between the first and second portions (Fig. 2B).
 Claim 31, Dziak further provides wherein the at least one seat is movably coupled to the support frame to allow selective repositioning of the at least one seat between a first elevational position and a different second elevational position [0023].
Claim 32, Dziak further provides wherein the at least one seat further comprises a feeding tray 126.
Claim 33, Dziak provides a method of use of a convertible seating and stepstool system, the method comprising:
configuring the system in a first seating configuration (Fig. 1A) by positioning a first seat assembly 104 on a frame 102 at a first elevated position above a supporting surface upon which the frame rests (Fig. 1A), wherein the frame comprises first and second front legs (108A, 108B), first and second back legs (106A, 106B), a front frame crossbar (112 or alternatively 116) extending between the first and second front legs (Fig. 1A), and a rear frame crossbar 114 extending between the first and second back legs (Fig. 1A); and
alternatively configuring the system in a stepstool configuration ([0019]; Fig. 2B) by supporting a support step assembly on the frame at a second elevated position above the supporting surface (Fig. 2B), with the support step assembly having a first portion 404 affixed to one of the front frame crossbar and the rear frame crossbar (front frame crossbar; Fig. 2B), and the support step assembly having a second portion 404 configured for supporting engagement with the other of the front frame crossbar and the rear frame crossbar (Fig. 2B).  
	Claim 34, Dziak further provides removing the first seat assembly from the frame in the stepstool configuration ([0019]; Fig. 2B).
Claim 36, Dziak further provides selectively adjusting the position of the first seat assembly to a second elevated position different from the first elevated position [0023].
Claim 37, Dziak further provides folding the frame by pivotally repositioning the first and second back legs relative to the first and second front legs [0020]-[0022].
Claim 1, Tackaberry provides a convertible seating and stepstool system comprising:
a support frame 100;
at least one seat 300 configured for removable attachment to the support frame (Fig. 1); and
a support step assembly 200 affixed to the support frame (Fig. 2);
wherein the system is convertible between a seating configuration (Fig. 2) with the at least one seat attached to the support frame (Fig. 2), and a stepstool configuration (Fig. 4) with the at least one seat removed from the support frame (Fig. 4), and wherein the support step assembly is affixed to the support frame at the same location in both the seating configuration and the stepstool configuration (Figs. 2-4).  
	Claim 2, Tackaberry further provides wherein the support frame comprises first and second front legs (120a, 120b) and first and second back legs (130a, 130b), a front frame crossbar 122 permanently affixed between the first and second front legs (Fig. 2), and a lower rear frame crossbar 132 extending between the first and second back legs (Fig. 2).
Claim 3, Tackaberry further provides wherein the support step assembly is affixed to the front frame crossbar (Figs. 2-3).
Claim 11, Tackaberry further provides wherein the support frame comprises a front leg assembly (120a, 120b), a rear leg assembly (130a, 130b), and at least one hub (140a, 140b) pivotally coupling the front and rear leg assemblies (Fig. 1).
Claim 12, Tackaberry further provides wherein the support frame comprises a front leg assembly (120a, 120b), a rear leg assembly (130a, 130b), and an upper cross-frame support bar 400 extending transversely at an upper portion of the frame between a first side of the frame and an opposite second side of the frame (Fig. 1).
Claim 14, Tackaberry further provides wherein the at least one seat comprises a first seat assembly 300 configured for removable attachment to the support frame (Fig. 1), and a second seat assembly 500 configured for removable attachment to the first seat assembly when the first seat assembly is attached to the support frame (Fig. 1).
Claim 16, Tackaberry further provides wherein the at least one seat is movably coupled to the support frame to allow selective repositioning of the at least one seat between a first elevational position and a different second elevational position [0049].
Claim 17, Tackaberry further provides wherein the system comprises a children's highchair in the seating configuration (Fig. 2).
Claim 18, Tackaberry further provides wherein the at least one seat further comprises a feeding tray 600.
	Claim 19, Tackaberry provides a convertible seating and stepstool system comprising:
a support frame 100 comprising first and second front legs (120a, 120b), first and second back legs (130a, 130b), a first hub 140a pivotally coupling the first front leg and the first back leg (Fig. 1), a second hub 140b pivotally coupling the second front leg and the second back leg (Fig. 1), a front frame crossbar 122 extending between the first and second front legs (Fig. 1), a rear frame crossbar 132 extending between the first and second back legs (Fig. 5), and an upper cross-frame support bar 400 extending between the first hub and the second hub (Fig. 4);
at least one seat 300 configured for removable attachment to the support frame (Fig. 1); and
a support step assembly 200 having a first portion (rear of 200) affixed to one of the front frame crossbar and the rear frame crossbar (rear; Fig. 2), and a second portion (front of 200) configured for supporting engagement with the other of the front frame crossbar and the rear frame crossbar (front; Fig. 2).
Claim 20, Tackaberry further provides wherein the first portion of the support step assembly is permanently affixed to one of the front frame crossbar and the rear frame crossbar (rear; under the broadest reasonable interpretation, permanently affixed was treated as affixed until removed, since the front frame crossbar can indefinitely support the first portion of the support step, as exceedingly broadly claimed), and wherein the second portion of the support step assembly is configured for detachable supporting engagement with the other of the front frame crossbar and the rear frame crossbar (front; Fig. 2).
Claim 29, Tackaberry further provides wherein the at least one seat comprises a first seat assembly 300 configured for removable attachment to the support frame, and a second seat assembly 500 configured for removable attachment to the first seat assembly when the first seat assembly is attached to the support frame (Fig. 1).
Claim 31, Tackaberry further provides wherein the at least one seat is movably coupled to the support frame to allow selective repositioning of the at least one seat between a first elevational position and a different second elevational position [0049].
Claim 32, Tackaberry further provides a feeding tray 600.
Claim 33, Tackaberry provides a method of use of a convertible seating and stepstool system, the method comprising:
configuring the system in a first seating configuration (Fig. 2) by positioning a first seat assembly 300 on a frame 100 at a first elevated position above a supporting surface upon which the frame rests (Fig. 2), wherein the frame comprises first and second front legs (Fig. 2), first and second back legs (Fig. 2), a front frame crossbar 122 extending between the first and second front legs (Fig. 2), and a rear frame crossbar 132 extending between the first and second back legs (Fig. 5); and
alternatively configuring the system in a stepstool configuration (Fig. 4) by supporting a support step 200 assembly on the frame at a second elevated position above the supporting surface (Fig. 4), with the support step assembly having a first portion (rear portion of 200) affixed to one of the front frame crossbar and the rear frame crossbar (Fig. 4), and the support step assembly having a second portion (front portion of 200) configured for supporting engagement with the other of the front frame crossbar and the rear frame crossbar (Fig. 4).
Claim 34, Tackaberry further provides removing the first seat assembly from the frame in the stepstool configuration (Fig. 4).
Claim 36, Tackaberry further provides selectively adjusting the position of the first seat assembly to a second elevated position different from the first elevated position [0049].
Claim 37, Tackaberry further provides folding the frame by pivotally repositioning the first and second back legs relative to the first and second front legs (Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 29-30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziak et al. (US 20190231087) (‘Dziak’) in view of Kostyniak et al. (US 20130241248) (‘Kostyniak’).
Claims 14-15, Dziak further teaches the at least one seat comprising a first seat assembly 104 configured for removable attachment to the support frame [0019], but is silent as to a second seat assembly configured for removable attachment to the first seat assembly when the first seat assembly is attached to the support frame. However, Kostyniak teaches a convertible seating comprising at least one seat comprising a first seat assembly (Fig. 2) and a second seat assembly (Fig. 3) removably attached to the first seating assembly, [claim 15] wherein the second seat assembly comprises a base portion configured for direct attachment to the first seat assembly in a first seating configuration (Fig. 1), and for supporting the second seat assembly in a stable and upright position with the base portion resting directly on a substantially flat supporting surface in a second seating configuration separated from the first seat assembly (Figs. 3-5). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the at least one seat comprising a second seat assembly configured for removable attachment to the first seat assembly when the first seat assembly is attached to the support frame, wherein the second seat assembly comprises a base portion configured for direct attachment to the first seat assembly in a first seating configuration, and for supporting the second seat assembly in a stable and upright position with the base portion resting directly on a substantially flat supporting surface in a second seating configuration separated from the first seat assembly, with the reasonable expectation of accommodating different sizes and/or ages of children.
Claims 29-30, Dziak further teaches the at least one seat comprising a first seat assembly 104 configured for removable attachment to the support frame [0019], but is silent as to a second seat assembly configured for removable attachment to the first seat assembly when the first seat assembly is attached to the support frame. However, Kostyniak teaches a convertible seating comprising at least one seat comprising a first seat assembly (Fig. 2) and a second seat assembly (Fig. 3) removably attached to the first seating assembly, [claim 30] wherein the second seat assembly comprises a base portion configured for direct attachment to the first seat assembly in a first seating configuration (Fig. 1), and for supporting the second seat assembly in a stable and upright position with the base portion resting directly on a substantially flat supporting surface in a second seating configuration separated from the first seat assembly (Figs. 3-5). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the at least one seat comprising a second seat assembly configured for removable attachment to the first seat assembly when the first seat assembly is attached to the support frame, wherein the second seat assembly comprises a base portion configured for direct attachment to the first seat assembly in a first seating configuration, and for supporting the second seat assembly in a stable and upright position with the base portion resting directly on a substantially flat supporting surface in a second seating configuration separated from the first seat assembly, with the reasonable expectation of accommodating different sizes and/or ages of children.
	Claim 35, Dziak teaches all the limitations of claim 33 as above, but is silent as to configuring the system in a second seating configuration by mounting a second seating configuration by mounting a second seat assembly to the frame or to the first seat assembly. However, Kostyniak teaches a convertible seating comprising at least one seat comprising a first seat assembly (Fig. 2) and a second seat assembly (Fig. 3) removably attached to the first seating assembly. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try configuring the system in a second seating configuration by mounting a second seat assembly to the frame or to the first seat assembly, with the reasonable expectation of accommodating various sizes and/or ages of children.

Allowable Subject Matter
Claims 4-9 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 21-26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or disclose, alone or in combination, all the elements and features of the claimed invention, including inter alia a step reinforcement bar extending through the support step assembly and coupled to the front frame crossbar, as recited in claim 4, the upper cross-frame support bar comprising first and second end portions extending upwardly and rearwardly from the first and second sides of the frame at an oblique angle and in generally coaxial alignment or along generally parallel axes with front leg assembly, as recited in claims 13 and 28, and a step reinforcement bar extending through the support step assembly and coupled to the front frame crossbar, as recited in claim 21. Claims 5-9 depend, directly or indirectly from claim 4. Claims 22-26 depend, directly or indirectly from claim 21. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references of record to arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635